RESOLUCIÓN
En conformidad con el Art. 14 de la Ley Núm. 281 de 27 de septiembre de 2003, conocida como Ley para la Administración del Servicio de Jurado de Puerto Rico, 34 L.P.R.A. sec. 1735Z, el 28 de mayo de 2004 se aprobó el Reglamento para Delinear las Funciones del Negociado para la Administración del Servicio de Jurado y Disponer los Procedimientos para la Selección de Jurados, 162 D.P.R. 65 (2004). Transcurridos varios meses desde la aprobación del Reglamento, y según la experiencia y las dificultades con su implantación, en marzo de 2005 se designó un Comité Asesor con la encomienda de evaluar el Reglamento y revisar la Ley Núm. 281, supra.
En agosto de 2006, el Comité Asesor del Negociado para la Administración del Servicio de Jurado presentó su Informe y Propuesta de Reglamentación. El Comité presentó un proyecto de reglamento detallado y abarcador que per-mite atender las dificultades en la selección de jurados y mejorar la calidad de la administración del servicio de jurado. Consideradas las recomendaciones del Comité y en la confianza de que estas nuevas disposiciones cumplirán con esos objetivos, este Tribunal aprueba el Reglamento para Administrar el Servicio de Jurado que acompaña esta Resolución.
El Reglamento para Administrar el Servicio de Jurado comenzará a regir el sistema de selección y servicio de jurados dos meses a partir de la fecha de esta Resolución. Con la vigencia de este Reglamento queda derogado el Reglamento para Delinear las Funciones del Negociado para la Administración del Servicio de Jurado y Disponer los *691Procedimientos para la Selección de Jurados de 28 de mayo de 2004.
Finalmente, el Tribunal reconoce la dedicación de los miembros del Comité para cumplir cabalmente con su encomienda. Reciban el agradecimiento del Tribunal: Ledo. Hiram A. Sánchez Martínez, presidente; Hon. Carlos Cabán García; Hon. José Antonio Grajales González; Hon. Raquel Irlanda Blassini; Hon. Bárbara Sanfiorenzo Zaragoza; Leda. Alma Méndez Ríos; Leda. Olga E. Resumil; Leda. Ygrí Rivera de Martínez, y Sra. Carmen Díaz Rodríguez.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

REGLAMENTO PARA ADMINISTRAR EL SERVICIO DE JURADO
Regla 1 — Título
El presente reglamento se denominará Reglamento para Administrar el Servicio de Jurado.
Regla 2 — Base jurídica
El Art. II, Sec. 11 de la Constitución del Estado Libre Asociado de Puerto Rico dispone que en los procesos por delito grave la persona acusada tendrá derecho a que su juicio se ventile ante un Jurado imparcial compuesto por doce vecinas o vecinos del distrito, quienes podrán rendir el veredicto por mayoría de votos, en el cual deberán concurrir no menos de nueve. También existe el derecho a juicio por jurado por disposición estatutaria.
*692El derecho a juicio por jurado se rige, a su vez, por las disposiciones pertinentes de las Reglas de Procedimiento Criminal y la jurisprudencia interpretativa. De acuerdo con ésta, el derecho se garantiza cuando se ofrece la oportunidad de que el panel que sirva como juzgador de hechos sea representativo de la comunidad.
Los Arts. 2 y 14 de la Ley Núm. 281 de 27 de septiembre de 2003, denominada Ley para la Administración del Servicio de Jurado de Puerto Rico, establecen que el Tribunal Supremo de Puerto Rico dispondrá mediante reglamento el procedimiento que se utilizará para preparar el registro matriz de jurado, la recusación total o parcial de dicho registro, la calificación de las personas seleccionadas para el registro, la citación de tales personas, la adjudicación de las peticiones de excusa o de diferimiento, la revisión judicial de las decisiones finales de la Directora o del Director del Negociado para la Administración del Servicio de Jurado y preceptuar sobre los asuntos de personal, los asuntos fiscales y el funcionamiento interno del Negociado.
Regla 3 — Propósito
El presente reglamento se promulga para delinear las funciones del Negociado para la Administración del Servicio de Jurado y de su Directora o Director, disponer sobre los asuntos de personal, de los asuntos fiscales y el funcionamiento interno, y para establecer el procedimiento para la selección de las personas elegibles para servir como jurados.
Regla 4 — Definiciones
Para este reglamento, los siguientes términos tendrán el significado que se expresa a continuación:
A. Abogada o abogado exento de prestar el servicio: Persona admitida a ejercer la abogacía y que la ejerce activamente.
B. Censo: Registro general de las y los habitantes de Estados Unidos de América, sus territorios y el Estado Libre Asociado de Puerto Rico, preparado por el Negociado *693del Censo de Estados Unidos (United Status Census Bureau).
C. Calificación: Evaluación efectuada por una Jueza o un Juez de Sala sobre la competencia de una candidata o un candidato a jurado durante la desinsaculación.
D. Descalificación permanente: Determinación sobre la incompetencia manifiesta o absoluta de una candidata o un candidato para servir como jurado.
E. Desinsaculación: Examen de las candidatas y los candidatos a jurados, que se lleva a cabo ante el tribunal, para determinar su capacidad legal y su competencia para juzgar la causa con imparcialidad.
F. Diferimiento: Determinación mediante la cual se aplaza el cumplimiento de la obligación del servicio de jurado a una candidata o un candidato, a solicitud de ésta o éste, conforme lo dispuesto en el primer párrafo del Art. 9 de la Ley para la Administración del Servicio de Jurado de Puerto Rico.
G. Directora o Director del Negociado: Persona responsable de administrar el Negociado para la Administración del Servicio de Jurado y cuyas funciones se especifican en la Ley para la Administración del Servicio de Jurado de Puerto Rico y en este reglamento.
H. Dispensa: Determinación mediante la cual se exime de la obligación de servir como jurado a una candidata o un candidato, a solicitud de ésta o éste, conforme lo dispuesto en el segundo párrafo del Art. 9 de la Ley para la Administración del Servicio de Jurado de Puerto Rico.
I. Exención: Privilegio personalísimo que exime de la obligación de servir como jurado a una candidata o un candidato, a solicitud de ésta o éste, conforme lo dispuesto en el Art. 10 de la Ley para la Administración del Servicio de Jurado de Puerto Rico.
J. Jurado: Grupo de personas calificadas que hayan prestado juramento definitivo para servir como juzgadoras o juzgadores de los hechos.
*694K. Jurados:
(1) Jurados potenciales: personas cuyos nombres hayan sido incluidos en el registro de la Región Judicial como consecuencia del sorteo aleatorio del registro matriz.
(2) Candidatas o candidatos a jurados: personas cuyos nombres hayan resultado incluidos en la lista de jurados para participar en la desinsaculación.
(3) Jurados calificados: Candidatas o candidatos elegibles que hayan prestado juramento preliminar y participado en la desinsaculación, pero que no hayan sido seleccionados por haber sido recusados o por ser jurados remanentes. Estas candidatas o estos candidatos no quedan relevados del servicio de jurado.
(4) Miembro del Jurado: Candidata calificada o candidato calificado a quien se haya tomado juramento definitivo para prestar el servicio como juzgadora o juzgador de los hechos.
(5) Jurados remanentes: Jurados calificados que no hayan sido recusados ni hayan prestado juramento definitivo por haberse alcanzado el número necesario para constituir el Jurado.
L. Juramento definitivo: Juramento que se toma a los jurados calificados que hayan sido finalmente seleccionados para actuar en el juicio.
M. Juramento preliminar: Juramento que se toma a las candidatas y a los candidatos a jurados antes de comenzar la desinsaculación.
N. Lista de jurados: Documento que contiene los nombres de cualquier número de jurados potenciales, seleccionados al azar, provisto por el Negociado para la Administración del Servicio de Jurado a solicitud del tribunal.
Ñ. Negociado: Negociado para la Administración del Servicio de Jurado, oficina adscrita a la Oficina de Administración de los Tribunales, responsable de la administración del sistema de selección y servicio de jurado en Puerto Rico.
O. Recusación individual: Solicitud para que el tribu*695nal excluya perentoria o motivadamente a una candidata o un candidato a jurado durante la desinsaculación.
P. Región Judicial: Unidad administrativa principal del Tribunal de Primera Instancia que cubre una demarcación territorial dispuesta por ley. Está constituida por un centro judicial, sede de la administración regional, y salvo la Sala de San Juan, está constituida por otras salas del Tribunal de Primera Instancia correspondientes a los distintos municipios que la integran.
Q. Registro Matriz: Base de datos o agrupación computadorizada, que se nutre de los registros dispuestos por ley, de nombres de personas seleccionadas al azar para conformar los registros de las Regiones Judiciales, compuesta, a su vez, por los registros suplementarios que sean necesarios.
R. Registro de la Región Judicial: Base de datos o agrupación computadorizada, que se nutre del Registro Matriz, de nombres de personas seleccionadas al azar de los municipios comprendidos en una Región Judicial.
S. Relevo de servicio: Derecho que otorga la ley a personas que prestaron juramento definitivo a no ser llamadas a servir como jurados por un plazo de cinco años independientemente de si sirvieron hasta rendir el veredicto o si el Jurado fue disuelto posterior al juramento definitivo.
T. Residente legal: Persona domiciliada que, estando legalmente autorizada a residir en el Estado Libre Asociado de Puerto Rico, haya residido en éste durante un año, y por noventa días en la Región Judicial en que se celebrará el proceso. El cumplimiento con estos dos plazos se computarán a partir de la fecha en que la persona haya sido citada para servir como jurado en un juicio.
U. Revisión judicial: Procedimiento mediante el cual una candidata o un candidato a jurado puede acudir al tribunal para impugnar la determinación de la Directora o del Director del Negociado sobre su elegibilidad o servicio de jurado.
V. Selección aleatoria: Procedimiento mediante el cual *696se lleva a cabo la selección al azar de jurados potenciales para incluirles en el Registro Matriz. Este procedimiento garantizará que cada persona que cumpla con los criterios de elegibilidad tendrá las mismas oportunidades de ser escogida.
W. Servicio activo de jurado: Servicio prestado por los jurados calificados o por los miembros del Jurado (véase el inciso K(3) y (4)).
X. Servicio de jurado: Obligación legal de toda persona de participar como juzgadora o juzgador de los hechos en un proceso penal. Esta obligación se extiende desde el recibo del cuestionario del Negociado hasta que se presta el juramento definitivo y mientras no se disuelva el Jurado.
Y. Tribunal de Primera Instancia: Tribunal de jurisdicción original general con autoridad para actuar en nombre de y por la autoridad del Estado Libre Asociado de Puerto Rico en todo procedimiento civil o criminal.
Z. Vecina o vecino: Persona residente de alguno de los municipios que corresponden a la Región Judicial que cubre la demarcación territorial del lugar donde deba celebrarse el juicio.
Regla 5 — Organización operacional del Negociado
El Negociado estará administrado por una Directora o un Director, quien será nombrado por la Jueza Presidenta o el Juez Presidente del Tribunal Supremo de Puerto Rico. El puesto de la Directora o del Director del Negociado estará incluido en el Servicio Central.
Regla 6 — Funciones del Negociado
A. Crear, mantener, actualizar y depurar las listas de jurados potenciales para el servicio de jurado para cada Región Judicial.
B. Desarrollar la programación necesaria para establecer el Registro Matriz de jurados potenciales para el servicio de jurado y actualizarlaa. El programa de computadora tendrá múltiples funciones, entre ellas las siguien*697tes: permitirá la integración, depuración y validación de los registros de personas que provean entidades gubernamentales y privadas; facilitará la selección aleatoria de jurados potenciales, y administrará el sistema de diferimiento y relevo.
C. Determinar, con la colaboración de la División de Estadísticas de la Oficina de Administración de los Tribunales, los criterios para segregar aleatoriamente las listas de jurados potenciales para el servicio de jurado que se remitirán a las salas del Tribunal de Primera Instancia.
D. Administrar todos los aspectos relacionados con el servicio de jurado.
Regla 7 — Funciones de la Directora o del Director del Negociado
La Directora o el Director del Negociado tendrá, entre otras, las funciones y responsabilidades siguientes:
A. Implantar la política pública sobre la institución del Jurado en Puerto Rico en conformidad con la Constitución del Estado Libre Asociado de Puerto Rico, las leyes, las reglas y los reglamentos vigentes.
B. Requerir a cualquier departamento, agencia, junta, comisión, instrumentalidad o corporación del Estado Libre Asociado de Puerto Rico o de sus municipios, de cualquier entidad privada que preste servicios por delegación, licencia o contrato del Estado Libre Asociado de Puerto Rico o de sus municipios, o de cualquier otro programa o servicio gubernamental, que suministren libre de costo copia de los registros de personas a su cargo.
C. Ser responsable de la preparación del Registro Matriz de jurados y de los registros de las Regiones Judiciales, utilizando un método en el cual la selección de las personas que integren los registros sea aleatoria.
D. Ser responsable de que la selección de las personas que integren el Registro Matriz y los registros de las Regiones Judiciales sea aleatoria.
*698E. Preparar, revisar y modificar los cuestionarios que se envían a las candidatas y los candidatos a jurados.
F. Determinar el sistema que utilizará el Negociado para enviar los cuestionarios a las candidatas y a los candidatos a jurados, evaluar periódicamente la eficiencia del sistema y modificarlo cuando sea necesario.
G. Ser responsable de que se evalúen los cuestionarios devueltos por los jurados potenciales según los criterios de elegibilidad para servir como jurado y pasar juicio en primera instancia de las solicitudes de exención.
H. Ser responsable de asegurar y mantener la confidencialidad de la información que provean los jurados potenciales y garantizar que sólo será utilizada para la administración del servicio de jurado.
I. Establecer, con la colaboración de la Directoría de Informática de la Oficina de Administración de los Tribunales, el número de jurados potenciales que compondrán el registro de cada Región Judicial y suplir las listas de jurados de acuerdo con las necesidades que se determinen para cada una de las Regiones Judiciales.
J. Ser responsable de la revisión o actualización periódica del Registro Matriz de jurados potenciales en lapsos que no sean mayores de tres años.
K. Ser responsable de que se prepare un proceso para emitir listas de jurados por medios manuales que se utilizarán en casos de emergencias, desastres naturales u otras situaciones excepcionales en que no sea posible emitir unas listas de jurados mediante el sistema computadorizado.
L. Desarrollar y mantener, con la colaboración de la Directoría de Informática de la Oficina de Administración de los Tribunales, una programación para el Registro Matriz de jurados potenciales para servir como jurado.
M. Establecer, con la colaboración de la Directoría de Informática de la Oficina de Administración de los Tribunales, procedimientos innovadores y el uso de medios tecnológicos para facilitar y agilizar el cumplimiento con sus encomiendas y las del Negociado.
*699N. Dirigir, supervisar, planificar, organizar y coordinar las funciones administrativas del Negociado.
Ñ. Recibir, controlar y encauzar, en conformidad con la reglamentación y los procedimientos vigentes, las solicitudes de listas de jurados potenciales requeridas por las Juezas y los Jueces.
O. Certificar las listas de jurados que se soliciten de las Regiones Judiciales.
R Interpretar y asesorar sobre la reglamentación, las normas y los procedimientos vigentes sobre el servicio como jurado, así como su aplicación a los asuntos administrativos.
Q. Someter las recomendaciones que considere necesarias para enmendar la reglamentación, las normas y los procedimientos vigentes.
R. Orientar a las ciudadanas y a los ciudadanos, que hayan sido citados para prestar servicio como jurado o que hayan prestado servicio como tal, sobre las acciones judiciales que pueden presentar cuando sus patronas y patronos no hayan cumplido con los requerimientos de la Ley para la Administración del Servicio de Jurado de Puerto Rico.
S. Comparecer al Tribunal de Primera Instancia para exigir el cumplimiento de la Ley para la Administración del Servicio de Jurado de Puerto Rico, en conformidad con la Ley Núm. 36 de 13 de junio de 1958 (que faculta a la Directora o al Director Administrativo de los Tribunales o a la funcionarla designada o al funcionario designado por éste o ésta, a las abogadas o los abogados y auditoras o auditores de la Oficina de Administración de los Tribunales, a tomar juramentos y a requerir la comparecencia de testigos y la presentación de libros, registros, documentos y objetos pertinentes a las investigaciones que lleven a cabo en virtud de sus funciones oficiales).
T. Coordinar con las Secretarias y los Secretarios Regionales los asuntos relacionados con las y los jurados de sus Regiones Judiciales.
*700La Directora o el Director del Negociado podrá delegar en la Directora o el Director Auxiliar las funciones y responsabilidades que considere necesarias para el buen funcionamiento del Negociado. También podrá delegar en empleadas o empleados del Negociado cualesquiera funciones y responsabilidades que no exijan su intervención directa o el ejercicio de las facultades inherentes a su cargo.
Regla 8 — Asuntos de personal, procesos fiscales y procedimientos para el funcionamiento interno
Los asuntos de administración de recursos humanos del Negociado se regirán por la reglamentación que esté vigente para el personal de la Oficina de Administración de los Tribunales.
Los procesos fiscales que lleve a cabo el Negociado se conducirán en conformidad con las normas de contabilidad pública generalmente aceptadas, según expresadas en la reglamentación vigente en la Oficina de Administración de los Tribunales. El pago de los honorarios, los gastos de transportación y los gastos de alimentación o dietas a que tengan derecho las personas que presten servicio como jurado, se efectuarán según la reglamentación aplicable.
La Directora o el Director Administrativo de los Tribunales dispondrá los procedimientos para el funcionamiento interno del Negociado.
Regla 9 — Implantación del sistema de selección aleatoria
El escogido de las y los jurados se llevará a cabo mediante un procedimiento de selección aleatoria que garantice una participación representativa de la comunidad de acuerdo con el alcance constitucional del derecho a juicio por jurado.
La Oficina de Administración de los Tribunales deberá diseñar el sistema computadorizado que garantice el cumplimiento con los criterios de representatividad y aquellos de elegibilidad que sean establecidos por ley.
Regla 10 — Creación del Registro Matriz
El Negociado preparará un Registro Matriz de candida*701tas y candidatos a jurados para cada una de las Regiones Judiciales. En la preparación de este registro se utilizará la información provista por cualquier departamento, agencia, junta, comisión, instrumentalidad o corporación del Estado Libre Asociado de Puerto Rico, sus municipios y de cualquier entidad privada que preste servicios por delegación, licencia o contrato con el Estado Libre Asociado de Puerto Rico o con sus municipios, incluso a la Comisión Estatal de Elecciones.
La composición del Registro Matriz, hasta donde sea posible, tendrá en cuenta las necesidades de cada una de las Regiones Judiciales y la población de cada municipio que compone la Región Judicial, en conformidad con el último censo del Negociado del Censo de Estados Unidos (United States Census Bureau). Se utilizará una metodología totalmente aleatoria en la selección de las personas que compongan el Registro Matriz.
Regla 11 — Actualización del Registro Matriz
El Registro Matriz de jurados potenciales se actualizará y depurará en el término que considere apropiado la Directora o el Director del Negociado, pero el término no excederá de tres años.
Regla 12 — Preparación de los registros de las Regiones Judiciales
La Directora o el Director del Negociado, en coordinación con la Jefa o el Jefe de la División de Estadísticas de la Oficina de Administración de los Tribunales, determinará los criterios que garanticen la selección aleatoria para la preparación de los registros de las Regiones Judiciales.
La Directora o el Director del Negociado establecerá el porcentaje de preselección de jurados potenciales que se seleccionarán de cada municipio comprendido en cada una de las Regiones Judiciales. El porcentaje de preselección se determinará tomando como base la población certificada en el último censo del Negociado del Censo de Estados Uni-dos (United States Census Bureau) conforme la distribu*702ción porcentual por municipio y las necesidades particulares de cada Región Judicial.
Los registros de las Regiones Judiciales se establecerán de la manera siguiente:
A. Selección inicial — Para cada municipio comprendido en cada una de las Regiones Judiciales, se extraerá aleatoriamente del Registro Matriz el porcentaje establecido de jurados potenciales.
B. Los registros de las Regiones Judiciales quedarán constituidos por el total de la selección aleatoria de jurados potenciales de los pueblos comprendidos en cada Región Judicial.
C. El Negociado enviará un cuestionario a los jurados potenciales seleccionados aleatoriamente de los municipios que indicará el término para devolverlo debidamente contestado. En aquellos casos que no se reciba el cuestionario debidamente contestado, el Negociado lo enviará por segunda ocasión, con el apercibimiento de las penalidades que impone la Ley para la Administración de Servicio de Jurado de Puerto Rico. Si fuese necesario enviar el cuestionario por tercera ocasión, será diligenciado por una alguacila o un alguacil.
D. El Negociado evaluará los cuestionarios que some-tan los jurados potenciales para el servicio de jurado. La información provista será confidencial y sólo podrá ser utilizada por el Negociado, salvo una orden judicial. Los jurados potenciales cuyas respuestas reflejen su elegibilidad se inscribirán en el registro correspondiente.
E. La Directora o el Director del Negociado formulará la determinación sobre elegibilidad y sobre las solicitudes de exención. La elegibilidad y las exenciones se determinarán a base de los requisitos establecidos por la Ley para la Administración del Servicio de Jurado de Puerto Rico.
Regla 13 — Calificación de jurados potenciales para el servicio de jurado
Durante la desinsaculación del Jurado, la Jueza o el *703Juez calificará a los jurados potenciales y determinará si reúnen los requisitos para prestar el servicio. Además, resolverá las solicitudes de diferimiento y de dispensa.
Regla 14 — Determinación de elegibilidad y solicitudes de excusa o de diferimiento
La determinación de elegibilidad la hará la Directora o el Director del Negociado, incluso lo relativo a la condición física y mental para servir como jurado.
Si antes de ser citada para servir como jurado, le ha sobrevenido alguna causal de dispensa o exención, la candidata o el candidato podrá solicitar a la Directora o al Director del Negociado una excusa o un diferimiento del servicio.
Por otro lado, si alguna causal de dispensa o exención le ha sobrevenido al momento de la citación para servir como jurado, la candidata o el candidato podrá solicitar al Tribunal una excusa o un diferimiento del servicio. La determinación del Tribunal, con sus fundamentos, se hará constar en la minuta.
Esto también aplicará cuando la candidata o el candidato no esté de acuerdo con la determinación de elegibilidad del Negociado.
Regla 15 — Solicitud de las listas de jurados
A. Siempre que se solicite un juicio por Jurado, el tribunal emitirá con premura una Orden en la que solicite el número de los jurados que estime necesarios. Dicha Orden se notificará inmediatamente al Negociado vía fax, correo electrónico o el medio más rápido disponible.
B. La Directora o el Director del Negociado ordenará el sorteo aleatorio y certificará la lista de jurados consignando que cumple con todos los requisitos de ley. La lista certificada se archivará én el expediente del caso correspondiente y conservará una copia de ésta en el Negociado.
C. La lista de jurados contendrá el nombre completo de cada candidata o candidato para ser jurado y el municipio de su residencia. La lista de jurados, con el nombre completo y el municipio de residencia de cada uno, se re*704mitirá a la Región Judicial para la disponibilidad del tribunal y de las partes. El Negociado remitirá otra lista que, además, incluirá los números de teléfono y se usará exclusivamente para el diligenciamiento de las citaciones. El Negociado remitirá la lista de jurados y las citaciones correspondientes a la Sala Superior solicitante por el medio más rápido y accesible disponible.
D. La Región Judicial diligenciará las citaciones por los medios más rápidos disponibles. La Región Judicial puede diligenciar la citación por correo ordinario o electrónico, o mediante llamada telefónica. Esta notificación será tan oficial y obligatoria como una notificación personal y por escrito.
Regla 16 — Recusación parcial o total del Registro Matriz
Toda recusación se regirá por las Reglas de Procedimiento Criminal.
Regla 17 — Revisión judicial
En conformidad con lo dispuesto en la Regla 14 de este Reglamento, las decisiones de la Directora o del Director del Negociado podrán ser revisadas por la Jueza o el Juez designado por la Jueza o el Juez Administrador Regional.
Regla 18 — Vigencia
Este Reglamento comenzará a regir el 7 de febrero de 2007.